Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11172685. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘685 discloses all the limitations of the present claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gluten-Free Living(Corn-Free Quinoa-Millet Tortillas)  in view of Hillson(How to Build A Gluten Free Flour Blend) and Zhang(US 20100015279) as evidenced by Bon Tea Café(Tapioca Starch vs Flour: Is there a difference)
Regarding claim 1, Gluten-Free Living aka “Gluten” teaches gluten-free tortillas comprising 1/3 cup millet flour, ¼ cup quinoa flour, ½ cup tapioca starch, 1 teaspoon corn-free baking powder, ¾ teaspoon guar gum, ½ teaspoon salt, 2 teaspoons honey or agave syrup, 1/3 cup warm water, and 3 tablespoons non-hydrogenated shortening, such as Spectrum. As evidenced by Bon Tea Cafe, the term tapioca starch is equivalent to tapioca flour(2nd paragraph). 
Gluten teaches a combination of tapioca flour, quinoa flour, and millet flour but does not specifically teach a combination of only tapioca flour, oat flour and quinoa flour. However, Hillson teaches a chart of gluten free flours, categorizing each one as neutral (light), high protein, or high fiber (p.2). Hillson teaches that one can exchange flours that are in the same category since the properties of these flours will be similar and serve the same function in building structure in a particular recipe. Specifically, Hillson teaches that millet and oat flour are both high protein flours. Hillson also teaches that oat flour adds taste, texture, and structure to a composition(p.5). Therefore it would have been obvious to exchange the millet flour for oat flour since they are recognized by Hillson as equivalents and because oat flour is known to add taste, texture, and structure to a composition.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	Thus, it would have been within the realm of ordinary skill in the art to combine three commonly known gluten free flours (oat flour, quinoa flour, and tapioca flour) to arrive at the applicant’s invention. 
If one were to substitute oat flour for the millet flour volume for volume, the tortilla composition would comprise 39.6g oat flour, 28g quinoa flour, 60g tapioca flour, 4.8g baking powder, 2.5g guar gum, 4g salt, 14g honey,79.2g water, and 29g shortening(all calculations done by aqua-calc.com). This equates to a gluten free flour mix of 47%(127.6/271.1) and a water content of 30%(81.72/271.1, 79.2g water plus 18% moisture in honey).
Gluten teaches 47% gluten-free flour mix which is silently under the claimed range of from 50-60% as claimed. However, Zhang teaches a gluten free tortilla composition that comprises a preferred range of 45 to 55% gluten free flour mix (paragraphs 20, table 1). Zhang also teaches that “It is believed that "fine tuning" of the amount of salt and water in the dough would be within the ability of one of ordinary skill in the art” (paragraph 25).
Therefore, it would have been obvious to adjust the amount of gluten free flour mix in Gluten to the amount of 50-55% as taught in Zhang since this is a known amount of flour that can yield an acceptable gluten free tortilla and because the concept of adjusting the amount of flour and water in a dough-based composition is well known in the art. One of ordinary skill in the amount could easily adjust the amount of flour and water in order to achieve a dough that can be effectively kneaded and shaped into a gluten free tortilla. 
Regarding claims 2,3, Gluten teaches that the tortilla can comprises the hydrocolloid guar gum in an amount of 0.9wt%(2.5/271.1) but also teaches that xanthan gum can be used in place of guar gum. Gluten does not specifically teach that the xanthan gum is present in an amount of 1 to 2%. 
However, Zhang teaches a gluten free tortilla composition that comprises 0.05 to 1.5wt% of hydrocolloid in the form of xanthan gum (paragraphs 20, 22). Zhang teaches that the xanthan gum is important to dough strength, since it is well known in the art that gluten free compositions lack the important cohesiveness normally provided by gluten. Therefore, it would have been obvious to include 0.05 to 1.5wt% of xanthan gum in the gluten free tortilla of Gluten since it provides strength to the dough as taught in Zhang.
Regarding claim 4, Gluten teaches that the tortilla comprises 1.4% salt(4/271.1).
Regarding claims 5-7, Gluten teaches that the tortilla comprises quinoa flour in an amount of 10%, 15% oat flour, and 22% tapioca flour. These amounts are slightly under or over the ranges recited in claims 5-7. 
However, it would have been obvious to adjust the amount of each flour component depending on the desires of the consumer. Specifically, Hillson teaches that tapioca flour is considered a starch and quinoa flour and oat flour are considered high protein flours(chart p.2). Therefore, if one desired more protein, it would have been obvious to have more quinoa flour and oat flour as is required in the present invention. 
Also, Hillson teaches specific properties and advantages of each flour on the chart on p. 3-4. Specifically, tapioca flour is good in tortillas,  quinoa flour has a delicate nutty flavor similar to wild rice, and oat flour adds taste, texture, and structure to a composition. Based on these known properties, it would have been obvious to adjust the amount of each flour in the gluten free tortilla composition. 
Regarding claim 11, Gluten teaches a method of preparing gluten-free tortillas, comprising the steps of:
Providing and mixing, at a low speed, a dry composition including a gluten-free flour mixture, said gluten free flour mixture being a combination of tapioca flour, oat flour(obvious to sub for millet flour as taught in Hillson), and quinoa flour
Adding liquid ingredients to the dry composition to form a dough mixture and mixing at low speed, the liquid ingredients including water in an amount of at least 30% by weight. As stated above, it would have been obvious to adjust the amount of gluten-free flour mix to about 50-55% as taught in Zhang
Mixing the dough mixture at a medium speed 
D. forming the dough mixture into quantities of individual tortilla pieces having a thickness of 1/8 inch(3 mm)
E. Cooking the tortillas on a skillet
Gluten does not specifically teach that the dough comprises an enzyme. However, Zhang teaches a method of preparing gluten free tortillas comprising the steps of (table 1, paragraphs 14, 33, 36, and 44):
	A. Providing and mixing a dry composition including a gluten free flour mixture comprising 35-65% of the composition. The dry composition can include an enzyme to improve dough machinability and product texture(paragraph 28)
	B. Mixing liquid ingredients including water in an amount of 30% of the composition. Zhang teaches that the mixing is done using “gentle mixing” which one of ordinary skill in the art would interpret at “low speed as claimed”
	C. Mixing the dough
	D. Forming the dough into quantities of individual tortilla pieces having a thickness of 4-16mm, which overlaps the claimed range of 1-5mm and renders it obvious
	E. Baking the tortilla pieces to form finished gluten-free tortillas
	It would have been obvious to include an enzyme in the gluten free tortillas of Gluten as taught in Zhang in order to improve dough machinability and product texture
	Gluten teaches cooking the tortillas on a skillet and not baking as claimed. However, Zhang teaches baking the gluten free tortillas as stated above. Therefore, it would have been obvious to bake the tortillas instead of frying since this is a conventional method of cooking tortillas that uses less oil. 
	Gluten does not specifically teach that the mixing in step C is done at high speed. However, it would have been obvious to mix the dough at high speed since dough is known to be tough and require a fair bit of kneading. It would have been obvious to adjust the speed of the mixing in order to achieve the proper consistency desired. 
Regarding claim 12, Gluten teaches that the tortilla can comprises the hydrocolloid guar gum in an amount of 0.9wt% but also teaches that xanthan gum can be used in place of guar gum. Gluten does not specifically teach that the xanthan gum is present in an amount of 1 to 2%. 
However, Zhang teaches a gluten free tortilla composition that comprises 0.05 to 1.5wt% of hydrocolloid in the form of xanthan gum (paragraphs 20, 22). Zhang teaches that the xanthan gum is important to dough strength, since it is well known in the art that gluten free compositions lack the important cohesiveness normally provided by gluten. Therefore, it would have been obvious to include 0.05 to 1.5wt% of xanthan gum in the gluten free tortilla of Gluten since it provides strength to the dough as taught in Zhang.
Regarding claim 13, Gluten teaches that the tortilla comprises 1.4% salt(4/271.1).
Regarding claims 14-16, Gluten teaches that the tortilla comprises quinoa flour in an amount of 10%, 15% oat flour, and 22% tapioca flour. These amounts are slightly under or over the ranges recited in claims 14-16. 
However, it would have been obvious to adjust the amount of each flour component depending on the desires of the consumer. Specifically, Hillson teaches that tapioca flour is considered a starch and quinoa flour and oat flour are considered high protein flours(chart p.2). Therefore, if one desired more protein, it would have been obvious to have more quinoa flour and oat flour. 
Also, Hillson teaches specific properties and advantages of each flour on the chart on p. 3-4. Specifically, tapioca flour is food in tortillas, quinoa flour has a delicate nutty flavor similar to wild rice, and oat flour adds taste, texture, and structure to a composition. Based on these known properties, it would have been obvious to adjust the amount of each flour in the gluten free tortilla composition. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluten-Free Living(Corn-Free Quinoa-Millet Tortillas)  in view of Hillson(How to Build A Gluten Free Flour Blend) and Zhang(US 20100015279) further in view of Schafer(Ingredient functionality for tortilla improvements). 
Regarding claim 8, Gluten, Hillson, and Zhang do not specifically teach that the composition is free of a fat. However, Schafer teaches that emulsifiers are commonly included in tortilla compositions in order to reduce the amount of fat present(p.5). Schafer also teaches that gums and hydrocolloids can be used as fat replacers(p.6). It would have been obvious to form a fat free tortilla through the use of emulsifier and gums(fat replacers) as taught in Schafer in order to reduce the overall calorie content for health conscious consumers. 
Regarding claim 17, Zhang teaches the use of enzymes in order to improve machinability but does not specifically teach that the enzyme is alpha amylase. However, Schafer teaches that alpha amylase is commonly used in tortillas in order to aid in dough conditioning and prevention of hardening(p.7). It would have been obvious to use alpha amylase as the enzyme in Gluten, Hillson and Zhang in order to aid in dough conditioning and prevention of hardening.

Claims 9,10,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluten-Free Living(Corn-Free Quinoa-Millet Tortillas)  in view of Hillson(How to Build A Gluten Free Flour Blend) and Zhang(US 20100015279) further in view of Griebel (US 2014/0377424).

Regarding claims 9,10,18,19, Gluten, Hillson, and Zhang do not specifically teach that the gluten free tortilla is a soft shaped tortilla in one of the claimed shapes and that it maintains it shape at room temperature. However, Griebel teaches a tortilla that holds a preformed shape such as a boat, bowl, U shaped, tube, envelope or cone (paragraph 57) in room temperature. Griebel further teaches that the tortilla can be made out of gluten free flour (paragraph 70). Griebel teaches that the preformed shape of the tortilla makes it less messy and easier for the consumer to eat (paragraph 4). It would have been obvious to make the gluten free tortilla of Gluten, Hillson, and Zhang comprise a preformed shape as taught in Griebel in order to make the tortilla less messy and easier for the consumer to eat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791